                                                   PRINDLE, GOETZ, BARNES & REINHOLTZ LLP                             JS-6
                                               1   R. Derek Classen, Esq. (Bar No. 162805)
                                                   310 Golden Shore, Fourth Floor
                                               2   Long Beach, California 90802
                                                   Telephone: (562) 436-3946
                                               3   Facsimile: (562) 495-0564
                                                   dclassen@prindlelaw.com
                                               4   TARG-0447
                                                   Attorneys for Defendant, TARGET CORPORATION,
                                               5   erroneously served and sued herein as TARGET
                                                   CORPORATION, a corporate entity
                                               6

                                               7

                                               8                          UNITED STATES DISCTRICT COURT
                                               9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 PRINDLE, GOETZ, BARNES & REINHOLTZ LLP
  ERROR! MAIN DOCUMENT ONLY.LAW OFFICES OF 




                                              10

                                              11
                                                   PASCUALA HOLGUIN, an individual,             CASE NO.: 2:18-cv-03136-R (RAOx)
                                              12
                                                                 Plaintiff,                     ORDER REGARDING STIPULATION
                                              13                                                FOR DISMISSAL OF DEFENDANT,
                                                   v.                                           TARGET CORPORATION
                                              14

                                              15   TARGET CORPORATION, a corporate
                                                   entity; and DOES 1 to 50, Inclusive,
                                              16
                                                                 Defendants.
                                              17

                                              18

                                              19           Pursuant to Rule 41(a)(1), the settlement reached by the parties and the
                                              20   Stipulation for Dismissal, the Court hereby dismisses the complaint, with prejudice.
                                              21           IT IS SO ORDERED
                                              22   DATED:        October 17, 2018
                                              23

                                              24                                           ___________________________________
                                                                                           U.S. District Judge Manuel L. Real
                                              25

                                              26

                                              27

                                              28
                                                                                               1
                                                                                         ORDER REGARDING STIPULATION FOR DISMISSAL OF
                                                                                                DEFENDANT, TARGET CORPORATION
RDC/TARGET/PLEADINGS/HOLGUIN/Stip_Dismissal_Order
